USDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 15 January 2021, with respect to the outstanding objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of the Non-Final office action have been withdrawn. 
Applicant’s arguments dated 15 January 2021 with respect to the prior art rejection have been fully considered but they are not persuasive or moot based on the new grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-11, 18, and 19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0316192 to de Zambotti et al., hereinafter de Zambotti (previously cited).
Regarding claim 1, de Zambotti teaches a method (Fig 1, 2, and 4) for facilitating a sleep session (abstract), the method comprising: provisioning a virtual reality device (virtual reality device 240) with 
Regarding claim 2, de Zambotti further teaches wherein determining the recommended sleep settings for the sleep program comprises obtaining said recommended sleep settings based on a query to a server application (para 0048).
Regarding claim 3, de Zambotti further teaches performing analysis by the server application to derive the recommended sleep settings (para 0049).
Regarding claim 4, de Zambotti further teaches wherein the analysis comprises learning the recommended sleep settings for a user based on historical sleep quality data (para 0042, 0045), and sleep session setting data (para 0045).
Regarding claim 7, de Zambotti further teaches wherein the sleep quality data comprises a ratio of intended sleep time over actual sleep time for each sleep session (Fig 7-9; para 0013: "sleep onset period").
Regarding claim 9, de Zambotti further teaches wherein learning the recommended sleep settings comprises generating recommended sleep settings for the user based on sleep settings associated with a group into which the user is classified based on a metric of similarity (para 0042).

Regarding claim 11, de Zambotti teaches (Fig 1 and 2) a system for facilitating a sleep session (abstract), the system comprising: a virtual reality device (virtual reality device 240) provisioned with at least one sleep program configured to provide an immersive experience comprising scenes (para 0015) to facilitate a sleep session for a user (para 0014); a server device (server 280) communicatively coupled to the virtual reality device (virtual reality device 240 coupled to server 280 via network(s) 264) and configured to provide recommended sleep settings for the sleep program (para 0035); wherein said recommended sleep settings comprise optimal sleep session parameters for the user generated by analysis of sleep patterns of a cohort associated with the user (para 0042).
Regarding claim 18, de Zambotti further teaches wherein the server device is further configured to classify each user into a cohort based on a metric of similarity (para 0042).
Regarding claim 19, de Zambotti further teaches wherein the metric of similarity includes demographic information (para 0042).
Regarding claim 21, de Zambotti further teaches wherein the recommended sleep settings comprise settings selected from the group comprising of sleep environment comprising a virtual reality scene, environment volume, background music, and background music volume (para 0018-0019).
Regarding claim 22, de Zambotti further teaches determining the optimal sleep session parameters for the user (para 0044).
Regarding claim 23, de Zambotti further teaches wherein the optimal sleep session parameters comprise those parameters that produce high quality sleep as indicated by a sleep quality indicator (para 0045).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti, in view of US 2020/0167632 to Kim et al., hereinafter Kim (previously cited).
Regarding claim 5, de Zambotti discloses the limitations of claim 4, but does not disclose wherein said learning is based on a neural network configured to implement a Restricted Boltzman Machine (RBM).
However, Kim teaches wherein said learning is based on a neural network configured to implement a Restricted Boltzman Machine (RBM) (para 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for facilitating a sleeping session of de Zambotti wherein said learning is based on a neural network configured to implement a Restricted Boltzman Machine (RBM), as taught by Kim, for purpose of performing voice recognition, image recognition, image classification, and/or other operations using neural networks (para 0034).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti in view of US Patent No. 10,171,858 to George et al., hereinafter George (previously cited).
Regarding claim 12, de Zambotti discloses wherein each virtual reality device tracks sleep session data for each sleep session and transmits same to the server device (Fig 3: biofeedback vr sleep assistant 218 is part of server 280; para 0038).
De Zambotti does not disclose a plurality of virtual reality devices each associated with a user.
However, George teaches a plurality of virtual reality devices each associated with a user (Fig 1: virtual reality devices 110a-110n).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the tracked sleep session data transmitted to the server device of de Zambotti with a plurality of virtual reality devices, as taught by George, for purpose of customizing content specific to a user's unique reaction profile as well as specific to a user's real-time reactions to the content (Col 1, line 62-Col 2, line 4).
Regarding claim 13, de Zambotti further teaches wherein the server device is configured to learn recommended sleep settings for each user based on the sleep session data (para 0045).
Regarding claim 14, de Zambotti further teaches wherein the server device is configured to learn the recommended sleep settings based on a neural network (para 0064: example 8).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti in view of George, as applied to claim 14 above, and further in view of US 2020/0167632 to  Kim (previously cited).
Regarding claim 15, de Zambotti in view of George discloses the limitations of claim 12, but does not disclose wherein the neural network implements a probabilistic model to learn the sleep settings for each user corresponding to the best quality of sleep for that user.
However, Kim teaches wherein the neural network implements a probabilistic model to learn the sleep settings for each user corresponding to the best quality of sleep for that user (para 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system for facilitating a sleeping session of de Zambotti in view of George wherein the neural network implements a probabilistic model to learn the sleep settings for each user corresponding to the best quality of sleep for that user, as taught by Kim, for purpose of performing voice recognition, image recognition, image classification, and/or other operations using neural networks (para 0034).
Regarding claim 16, de Zambotti further teaches wherein the best quality of sleep for a user is learned based on historical sleep session data (para 0042, 0045).
Regarding claim 17, de Zambotti further teaches wherein quality of sleep for each user is inferred based on a ratio of intended sleep time over actual sleep time for each sleep session (Fig 7-9; para 0013: "sleep onset period").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792